The opinion of Judge Brayton in Hagan v. Prov.  Wor. R.R.Co., 3 R.I. 88, approved in Staples v. Schmid, 18 R.I. 232, and in Vogel v. McAuliffe, 18 R.I. 796, holds that punitive damages are not allowable in a suit based on the tort of a servant unless the principal participates in or approves the servant's act. In the case at bar the offence had been twice before threatened by servants of the defendant and the plaintiff had notified the defendant of these occurrences. The final assault, for which this action was brought, may well be considered as growing out of the defendant's neglect to take measures to insure the observance of its rule after warning that it had been repeatedly disregarded.
We can not say that in these circumstances the jury erred in making the damages sufficiently large to punish the principal for this neglect.
The petition for re-argument is denied.